Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 5/20/2022:  The claim objections have been dropped in view of amendments.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 20:
U.S. Publication No. 20190313409 to Tian et al disclose in Figures 1-23 a UE (UE 115) device, comprising: 
A memory (memory 1825) storing computer readable instructions.
At least one processor (processor 1820) configured to execute the computer readable instructions to cause the UE device to (memory 1825 stores instructions to be executed by processor 1820 to perform UE functions): 
Determine location information of the UE device.  
Receive group information from a BS (BS 105-a) device, the group information including a plurality of group IDs corresponding to a plurality of group coverage areas (multiple groups within coverage area 110-a, each group have a group ID) … associated with the BS device, each of the plurality of group IDs including … group offset information (unique starting offset value) associated with the corresponding group coverage area.  
… a group ID from the plurality of group IDs based on the location information of the UE device …   BS 105-a groups UEs 115 located within its geographic coverage area 110-a into multiple groups, where each group, as identified by its corresponding group identifier, may transmit according to a unique starting offset value.  So, BS 105-a determines the location of the UE and then notifies UE of the group IDs of each of the plurality of groups.
Perform an UL transmission with the BS device based on the group offset information of the selected group ID.  UE 115 uses the unique starting offset value of its group identifier to perform uplink transmissions to BS.  Refer to Sections 0044-0236.
Tian et al do not disclose … receive group information from a NTN device, the group information including a plurality of group IDs corresponding to a plurality of group coverage areas within a beam coverage area associated with the NTN device …
U.S. Publication No. 20210075501 to Xu et al disclose in Section 0099 wherein a NTN communicates with UEs, and each NTN is associated with a beam that comprises coverage areas.
Tian et al also do not disclose … each of the plurality of group IDs including location information of a corresponding reference point within the corresponding group coverage area and group offset information associated with the corresponding group coverage area.
U.S. Publication No. 20180098199 to Marshall et al disclose in Sections 0036 and 0057 wherein a coverage area of a first cell has a corresponding reference point and a coverage area of a second cell has a corresponding reference point (claimed “location information of a corresponding reference point within the corresponding group coverage area”).

However, none of the prior art disclose the limitations “…select a group ID from the plurality of group IDs based on the location information of the UE device and the location information of the plurality of reference points…”, and can be logically combined with Tian et al, Xu et al, and Marshall et al.


Independent claim 11:
U.S. Publication No. 20190313409 to Tian et al disclose in Figures 1-23 disclose a BS (BS 105-a) device, comprising: 
At least one wireless transmitter (transceiver 1835) configured to communicate with at least one UE device (UE 115) located within … the BS device, … including a plurality of group coverage areas (multiple groups within coverage area 110-a, each group have a group ID), each of the plurality of group coverage areas …
A memory (memory 1825) storing computer readable instructions.
At least one processor (processor 1820) configured to execute the computer readable instructions to cause the BS device to (memory 1825 stores instructions to be executed by processor 1820 to perform UE functions):
Determine group offset information (unique starting offset value) for each of the plurality of group coverage areas …
Transmit group information to the at least one UE device, the group information including a plurality of group IDs corresponding to the plurality of group coverage areas, each of the plurality of group IDs including … group offset information associated with the corresponding group coverage area.  
… the selected group ID being selected based on a location of the at least one UE device …  BS 105-a groups UEs 115 located within its geographic coverage area 110-a into multiple groups, where each group, as identified by its corresponding group identifier, may transmit according to a unique starting offset value.  So, BS 105-a determines the location of the UE and then notifies UE of the group IDs of each of the plurality of groups.
Communicate with the at least one UE device based on the group offset information of the selected group ID.   UE 115 uses the unique starting offset value of its group identifier to perform uplink transmissions to BS.  Refer to Sections 0044-0236.
Tian et al do not disclose a NTN device, comprising: at least one wireless transmitter configured to communicate with at least one UE device located within a beam coverage area of the NTN device… ; …; at least one processor configured to execute the computer readable instructions to cause the NTN device to: …
U.S. Publication No. 20210075501 to Xu et al disclose in Section 0099 wherein a NTN communicates with UEs, and each NTN is associated with a beam that comprises coverage areas.
Tian et al also do not disclose … the beam coverage area including a plurality of group coverage areas, each of the plurality of group coverage areas including a reference point; … ; transmit group information to the at least one UE device, the group information including a plurality of group IDs corresponding to the plurality of group coverage areas, each of the plurality of group IDs including location information of the corresponding reference point of the group coverage area, and group offset information associated with the corresponding group coverage area.
U.S. Publication No. 20180098199 to Marshall et al disclose in Sections 0036 and 0057 wherein a coverage area of a first cell has a corresponding reference point and a coverage area of a second cell has a corresponding reference point (claimed “each of the plurality of group coverage areas including a reference point” and claimed “location information of the corresponding reference point of the group coverage area”).


However, none of the prior art disclose the limitations “…determine group offset information for each of the plurality of group coverage areas based on a distance between the NTN device and a location of the reference point corresponding to the group coverage area; … ; receive a message from the at least one UE device indicating a group ID selected from the plurality of group IDs, the selected group ID being selected based on a location of the at least one UE device and the location information of the plurality of reference points…”, and can be logically combined with Tian et al, Xu et al, and Marshall et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190037387 to Hua et al disclose in Figures 1-31 a method wherein UE sends its location information to BS, and BS determines the group ID of the UE based on the location information.  Refer to Sections 0156-0503.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
May 28, 2022